           Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 1 of 32



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                         Baltimore Division

TAMARA JOHNSON, et al.,                         *

         Plaintiffs,                            *

                                                *       Civil Action No.: 1:21-cv-01120-CCB

v.                                              *

THE CITY OF ANNAPOLIS                           *

                                                *
         Defendant.
                                                *

     *      *          *    *      *       *        *      *      *       *       *       *         *

                          DEFENDANT CITY OF ANNAPOLIS’
                          MOTION TO DISMISS COMPLAINT
                 OR IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT
                          AND MEMORANDUM IN SUPPORT

         Defendant City of Annapolis (the “City”), by counsel and pursuant to Rules 11(b),

12(b)(7), 19 and 56, but not 23, of the Federal Rules of Civil Procedure, submit this

memorandum of law in support of its Motion to Dismiss the complaint or, in the alternative, for

summary judgment. The claims in this action arise out of the same set of operative and

transactional facts brought by the same attorney against this same Defendant, as was litigated to

Consent Decree. Final judgment in that case in White Plaintiffs’ favor was entered by this Court’s

order of January 14, 2021 approving and entering Plaintiffs’ and Defendant City of Annapolis’

Joint Motion to Approve and Enter Consent Decree (ECF 69-1 in White).

         Plaintiffs and Plaintiffs’ Counsel enjoyed and continue to enjoy all the benefits of the

Consent Decree receiving the City’s payment of $900,000.00 as well as the benefit of the Consent



                                                    1
            Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 2 of 32



Decree’s equitable relief. The City timely filed its first Consent Decree Report on January 31,

2021, and have engaged in significant actions intended to comply with the Consent Decree. This

case represents a bald attempt to relitigate the City’s pre-consent decree actions and is an

impermissible collateral attack on the enrolled Consent Decree in White, which is now res

judicata.

                       NOTICE OF PENDENCY OF OTHER ACTIONS

       The City asserts that the following lawsuits are all related pending actions in this Court:

     1. White, et al. v. City of Annapolis, et al., 1:19-cv-01442-CCB (White Consent Decree
        entered January 14, 2021) (the “White Lawsuit”),

     2. Estate of Damon Fisher, et al. v. City of Annapolis, et al., 1:21-cv-01074-CCB (Mr.
        Fisher’s Estate Survival Action filed May 3, 2021), and

     3. Johnson, et al. v. City of Annapolis, 1:21-cv-01120-CCB (Johnson Class Action filed
        May 7, 2021).

 Once settled, twice sued. As best put in the Estate of Mr. Fisher’s Complaint:

       This action comes in the wake of the settlement of White, et al. v. City of Annapolis, et
       al., which is still pending in this court, Case No. 1:19-cv-01442-CCB. Unfortunately, the
       prospective remedies voluntarily agreed to in the White consent decree came too late to
       prevent Mr. Fisher’s wrongful death.

 Estate of Mr. Fisher Complaint at 7 n. 2. The Johnson Class Action Complaint and’s authors

 appreciate that:

       At the simplest level, this case seeks to vindicate the rights of the approximately
       1,600 residents who were not party to the White case, and to compensate those
       individuals for the City’s blatant violations of those rights.

 Johnson Class Action Complaint at 3-4. The Court should note that there are no allegations of

 any City action after the effective date of the White Consent Decree, here January 14, 2021.

 Accordingly, the Estate of Damon Fisher, et al. v. City of Annapolis, et al., 1:21-cv-01074-CCB

 and Johnson, et al. v. City of Annapolis, 1:21-cv-01120-CCB must be dismissed as res judicata.



                                                  2
            Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 3 of 32



                                     SUMMARY ARGUMENT

   I.        The White Consent Decree is Res Judicata and Prevents The Estate of Mr. Fisher
             Survival Action and the Johnson Class Action from Recovering Against This
             Defendant for Damages Arising Out of the Same Factual Transaction Governed by
             the White Consent Decree.

   II.       This Lawsuit Fails to Include Indispensable Parties including the White Plaintiffs and
             Plaintiffs’ Counsel, the Housing Authority of the City of Annapolis, and the United
             States Department of Housing and Urban Development.

   III.      Ethically, Plaintiffs’ Counsel cannot Serve Three Masters, here the White Plaintiffs,
             The Estate of Mr. Fisher and the Johnson Class Action Plaintiffs.

   IV.       Plaintiffs’ Counsel Violates Rule 11 and the White Consent Decree by Suing Upon
             Pre-Consent Decree Action for The Estate of Mr. Fisher and the Johnson Class
             Action.

          The facts and applicable law supporting this Motion are more fully set forth in the

accompanying Memorandum of Points and Authorities.

                                                       CITY OF ANNAPOLIS
                                                       OFFICE OF LAW


                                               By:            /s/
                                                       D. Michael Lyles, City Attorney #13120
                                                       160 Duke of Gloucester St.
                                                       Annapolis, MD 21401
                                                       (410)-263-7954
                                                       (410)-268-3916
                                                       dmlyles@annapolis.gov


                                               By:             /s/
                                                       Joel Braithwaite, Assistant City Attorney
                                                       #28081
                                                       jabraithwaite@annapolis.gov




                                                   3
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 4 of 32



                                CERTIFICATE OF SERVICE
        The undersigned attorney hereby certifies that, on May 28, 2021, a true and correct copy
of the foregoing Motion To Dismiss Amended Complaint Or In The Alternative, For Summary
Judgment was electronically filed, using the Court’s CM/ECF system, which caused a copy of this
report to be served upon Counsel of Record:

P. Joseph Donahue, Esquire
The Donahue Law Firm, LLC
18 West Street
Annapolis, Maryland 21401
pjd@thedonahuelawfirm.com
Attorney for Plaintiffs in White
Attorney for Plaintiffs in Johnson
Attorney for the Estate of Mr. Fisher

Lisa M. Sarro, Esquire
The Donahue Law Firm, LLC
18 West Street
Annapolis, Maryland 21401
lmsarro@thedonahuelawfirm.com
Attorney for Plaintiffs in White

Kathleen M. Hughes, Esquire
Amy B. Siegel, Esquire
Maryland Legal Aid – Anne Arundel County Office
P.O. Box 907
Annapolis, Maryland 21404
khughes@mdlab.org
asiegel@mdlab.org
Attorneys for Plaintiffs in White

Carrie Blackburn Riley, Esquire
Blackburn Riley, LLC
222 Courthouse Ct.
Baltimore, Maryland 21204
cbr@blackburnriley.com
Attorneys for Housing Authority of The City of Annapolis in White and the Estate of Mr. Fisher

Emanwel J. Turnbull
Peter A. Holland
914 Bay Ridge Rd. Ste 230
Annapolis, MD 21403
eturnbull@hollandlawfirm.com
peter@hollandlawfirm.com
Attorney for Plaintiffs in Johnson


                                               4
Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 5 of 32




                                                /S/
                                  D. Michael Lyles
                                  Counsel for Defendant City of Annapolis




                              5
           Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 6 of 32



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                         Baltimore Division

TAMARA JOHNSON, et al.,                         *

         Plaintiffs,                            *

                                                *       Civil Action No.: 1:21-cv-01120-CCB

v.                                              *

THE CITY OF ANNAPOLIS                           *

                                                *
         Defendant.
                                                *

     *      *          *    *      *       *        *      *       *       *       *       *         *

  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT CITY OF ANNAPOLIS’
                  MOTION TO DISMISS COMPLAINT
         OR IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

         Both the Estate of Mr. Fisher’s Survival Action and the Johnson Class Action are

nonstarters because of the White Consent Decree. This is a collateral attack on the enrolled White

Consent Decree and final judgment of this Court. The facts show Mr. Fisher retained Plaintiffs’

Counsel prior to the negotiation of the White Consent Decree, and after this Court had approved

an unopposed Motion for Leave to add 22 plaintiffs. Plaintiffs’ Counsel knew well the process to

get relief for additional plaintiffs. Plaintiffs’ Counsel took no actions to protect the rights of

neither the Estate of Mr. Fisher nor the Johnson Plaintiffs. Res judicata, ethics, Rule 11

violations, and more, require a more full inquiry by this Court.
              Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 7 of 32




                                                           INTRODUCTION

           Plaintiffs and Plaintiffs’ Counsel enjoyed and continue to enjoy all the equitable and

financial benefits of the White Consent Decree including the City’s payment of $900,000.00. The

City timely filed its first White Consent Decree Report on February 1, 2021. The City and HACA

are being called away from the heavy lifting that our joint application for a United States

Department of Housing and Urban Development (“HUD”) Choice Neighborhood Initiative

Implementation Grant Application requires to deal with these non-justiciable lawsuits. This case

represents a bald attempt to relitigate the City’s pre-consent decree actions and is an

impermissible collateral attack on the enrolled Consent Decree in White, which is now res

judicata. The City now moves to dismiss the Estate of Mr. Fisher and the Johnson Class Action.


                                                     TABLE OF CONTENTS


FACTS ........................................................................................................................................... 3

   1.     The White Lawsuit. .............................................................................................................. 3

   2. Plaintiffs’ Unopposed Motion for Leave to File Second Amended Complaint in the White
   Lawsuit ........................................................................................................................................ 4

   3.     Mediation on August 24 & 27, 2020 in the White Lawsuit ................................................. 5

   4.     The enrolled White Consent Decree .................................................................................... 5

   5.     The Estate of Mr. Fisher ...................................................................................................... 8

   6.     The Johnson Class Action Lawsuit...................................................................................... 9

   7.     These Lawsuits involves No Post-White Consent Decree Allegations ................................ 9

   8.     Post-White Consent Decree Actions of the City & HACA.................................................. 9

STANDARD OF REVIEW ........................................................................................................ 11

ARGUMENT ............................................................................................................................... 12


                                                                         2
            Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 8 of 32



  I. The White Consent Decree is Res Judicata and Prevents The Estate of Mr. Fisher Survival
  Action and the Johnson Class Action from Recovering Against This Defendant for Damages
  Arising Out of the Same Factual Transaction Governed by the White Consent Decree. .......... 12

     A. The Estate of Mr. Fisher and the Johnson Class Action Claims arise from the same
     factual series of transactions as the White Consent Decree. .................................................. 13

     B. The White Consent Decree is a Final Order ................................................................... 14

     C. The Estate of Mr. Fisher and the Johnson Plaintiffs are the same as, or in privity with,
     the White Plaintiffs. ............................................................................................................... 14

     D. The Estate of Mr. Fisher and the Johnson Class Action are both precluded by Res
     Judicata. ................................................................................................................................ 15

  II. This Lawsuit Fails to Include Indispensable Parties including the White Plaintiffs and
  Plaintiffs’ Counsel, the Housing Authority of the City of Annapolis, and the United States
  Department of Housing and Urban Development. .................................................................... 16

     A. The White Plaintiffs are Necessary and Indispensable parties. ...................................... 17

     B. HACA is a Necessary and Indispensable Party. ............................................................ 18

     C. HUD is a Necessary and Indispensable Party Because the Results of HUD’s Actual
     Annual REAC Inspections of HACA Properties Allowed HACA to Continue to Provide
     Housing to Both the Decedent in Estate of Mr. Fisher and the Johnson Plaintiffs and Despite
     HACA’s Failing Inspection Scores. ...................................................................................... 19

  III.  Ethically, Plaintiffs’ Counsel cannot Serve Three Masters, here the White Plaintiffs,
  The Estate of Mr. Fisher and the Johnson Class Action Plaintiffs. .......................................... 21

  IV. Plaintiffs’ Counsel Violates Rule 11 and the White Consent Decree by Suing Upon Pre-
  Consent Decree Action for The Estate of Mr. Fisher and the Johnson Class Action. .............. 24

  V. Reservation of Class Action Certification Arguments until Plaintiffs’ file a Motion to
  Certify a Class, if this Motion is Denied ................................................................................... 26

  CONCLUSION ........................................................................................................................ 27


                                                                 FACTS

    1. The White Lawsuit.

         As this Court is aware, in May 2019, Plaintiffs filed an action against this Defendant, the

City of Annapolis, and its Mayor Gavin Buckley, and the Housing Authority for the City of


                                                                       3
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 9 of 32



Annapolis (“HACA”) and its Executive Director Beverly Wilbourn, before this Court. The City

requests the Court take judicial notice of the Second Amended Complaint for the White Lawsuit

where Plaintiffs alleged violations of Plaintiffs’ rights under the Fair Housing Act as amended,

42 U.S.C. § 3601, et seq.; the Civil Rights Act of 1866, 42 U.S.C. §§ 1982, 1983, 1985, and

1986; the Equal Protection clause of the Fourteenth Amendment to the United States

Constitution; the “affirmatively furthering” obligations of the Fair Housing Act, 42 U.S.C. §

3608; and the Civil Rights Act of 1964, 42 U.S.C. § 2000d, et seq., in addition to violations of

the Maryland Consumer Protection Act, as well as a Writ of Mandamus, and State Tort Claims

including negligence and gross negligence, civil conspiracy, the Consumer Protection Act,

Breach of Contract and Breach of Warrant of Habitability, and Punitive Damages.

   2. Plaintiffs’ Unopposed Motion for Leave to File Second Amended Complaint in the
      White Lawsuit

         On April 17, 2020, Plaintiffs’ Counsel petitioned this Court to “add five (5) additional

 families including 22 individuals as Plaintiffs.” See ECF 52-1 in White (Plaintiffs’ Unopposed

 Motion for Leave to File Second Amended Complaint to Add Additional Plaintiffs). There, the

 White Plaintiffs noted that since “June 12, 2019, counsel for Plaintiffs have been contacted by

 additional residents of HACA public housing seeking assistance and representation in asserting

 claims that mirror the claims of the current Plaintiffs in this case.” Id. The White Plaintiffs

 accurately foreboded that the “most efficient and cost-effective way to address these HACA

 residents’ claims is to add them as Plaintiffs in this action now, rather than file a new and

 separate case which asserts all of the same claims against Defendants as those claims stated in

 the instant case.” Plaintiffs further noted “[i]n the absence of . . . undue delay, bad faith or

 dilatory motive . . . undue prejudice . . . futility of amendment, etc.--the leave sought should . . .

 be ‘freely given.’” Id. (citing Foman v. Davis, 371 U.S. 178, 182 (1962) and Johnson v.


                                                   4
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 10 of 32



 Oroweat Foods Co., 785 F. 2d 503 (4th Cir. 1986)). On April 20, 2020, this Court granted the

 White Plaintiffs’ Unopposed Motion to add 22 additional plaintiffs. Plaintiffs’ Counsel did not

 seek leave of neither the Courts nor the parties to the White litigation to add the Johnson

 Plaintiffs or The Estate of Mr. Fisher.

   3. Mediation on August 24 & 27, 2020 in the White Lawsuit

       On March 3, 2020, this Court referred White for mediation to United States Magistrate

 Judge Gauvey. The parties mediated the matter on August 24 and 27, 2020. Over two days and

 over 18 hours of negotiation, the parties negotiated a settlement in principle including the

 equitable relief addressing the White lawsuit’s allegations and $900,000 in compensatory

 damages. To this day, Plaintiffs’ Counsel neither sought to intervene nor add the additional

 Plaintiffs Tamara Johnson, Tyonna Holliday, a Class Action, Mr. Fisher, while alive, or the

 Estate of Damon R. Fisher as Plaintiffs to the White lawsuit. On December 3, 2020, the White

 Plaintiffs and the City of Annapolis jointly moved this Court to approve and enter the

 proposed consent decree. On January 14, 2021, this Court approved the White Consent Decree

 with the City of Annapolis.

   4. The enrolled White Consent Decree

       On January 14, 2021, pursuant to a Joint Motion by the White Plaintiffs and this

Defendant, the City, this Court entered judgment in favor of Plaintiffs on all claims that survived

the Motions to Dismiss. Plaintiffs’ Counsel presented the draft document which became the White

Consent Decree. All terms in the enrolled Consent Decree were negotiated at arms-length by and

through each party’s attorneys. The White Consent Decree states:

       The Plaintiffs, past and present tenants of public housing, initiated this action on
       May 16, 2019, to enforce the provisions of the Equal Protection Clause, Fair
       Housing Act as amended in 1988, 42 U.S.C. § 3601, et seq. (the “Act”); Title VI of
       the Civil Rights Act of 1964, 42 U.S.C. §§ 1982, 1983, 1985, 1986 and 2000d;
       Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”);

                                                 5
            Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 11 of 32



        the Americans with Disabilities Act as applicable, 42 U.S.C. §§ 12101 et seq.
        (“ADA”) as well as state law claims.

        The Complaint as amended, alleges policies and practices by the City of Annapolis
        (“City”) and the Housing Authority of the City of Annapolis (“HACA”) relating to
        the licensing and inspection of rental properties including public housing, all of
        which is owned and operated by HACA, that had the effect of discriminating
        against the African American and disabled tenants of public housing. As a result of
        these actions the Plaintiffs allege, they have suffered hardships and injury, and
        they and other tenants of HACA will in the future suffer injury without changes to
        the current practices.

 White Consent Decree at 1 (emphasis added).

        Plaintiffs and the City acknowledge and agree that this Consent Order is the
        compromise of disputed liability claims, and that the actions taken are not to be
        construed or used by any party or third party as an admission of liability on the
        part of the City, which expressly denies any and all liability. The City intends
        merely to avoid further litigation by entering this Consent Order. In recognition of
        the mutual benefit to Plaintiffs and the City, and to avoid extensive pre-trial
        discovery, and costly and protracted litigation, Plaintiffs and the City agree as
        follows:”

Id. at 2.

        1. The purpose of this Consent Decree is to ensure compliance with and redress
        violations of Equal Protection Clause, Fair Housing Act as amended in 1988, 42
        U.S.C. § 3601, et seq. (the “Act”); Title VI of the Civil Rights Act of 1964, 42
        U.S.C. §§ 1982, 1983, 1985, 1986 and 2000d; Section 504 of the Rehabilitation
        Act of 1973, 29 U.S.C. § 794 (“Section 504”); Americans with Disabilities Act as
        applicable, 42 U.S.C. §§ 12101 et seq. (“ADA”) as well as state law claims. All
        actions required to be taken herein are intended to be coextensive with the
        remedial reach of these statutes and regulations.

Id. at 4. Next the Consent Decree defines its scope:

            e. “HACA Units” are any one of the 790 units contained within the HACA Properties.
            f. “HACA Tenants” are tenants of any of the existing HACA Properties as defined
               herein.

 Clearly the Consent Decree was intended to benefit HACA tenants of any of the HACA

 properties.

        For the City, a critical point of negotiation in the Consent Decree, was the inclusion of this

 Mutual Release and Modification of Decree Provision:
                                                  6
        Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 12 of 32



      45. In consideration of the terms and commitments of this Consent Decree,
      Plaintiffs hereby forever waive, release, and covenant not to sue the City, its
      successors, assigns, agents, employees and attorneys with regard to any and all
      claims, damages, and injuries of whatever nature, whether presently known or
      unknown, arising out of the subject matter of the above-captioned case.

Importantly, Paragraph 45 states that the White Plaintiffs covenant not to sue the City.

      49. The Parties agree to work in good faith to achieve the success of this Consent
      Decree and to resolve informally any differences regarding interpretation of and/or
      compliance with the terms of this Consent Decree.

Paragraph 49 requires good faith participation in the Consent Decree.

      56. The Parties acknowledge and agree that this Consent Decree is entered into in
      order to compromise disputed claims and that nothing contained herein or the
      promises contained herein shall be construed or used to establish admission of
      liability or improper conduct on the part of any Released Parties.

Paragraph 56 required the White Plaintiffs could not use the Consent Decree to be

construed or used to establish liability and requires good faith participation in the

Consent Decree.

      57. In consideration of the actions and payments set forth in this Consent Decree,
      Plaintiffs hereby, release, acquit, and forever discharge the City, its assigns, agents,
      servants, officials, in their individual and official capacities, employees, officers,
      successors, insurers, and all other persons, firms, corporations, associations, or
      partnerships (collectively referred herein as the “Releasee” or the City) of and
      from any suits, claims, actions, causes of action, demands, and/or rights that
      Plaintiffs ever had, now have whether known or unknown, against City for any and
      all claims generally arising out of, as a consequence of, resulting from, for, upon or
      by reason of, or relating in any way relating to the operative Complaint in the
      above-captioned matter.

      58. Each Plaintiff agrees to hold harmless and indemnify the Releasee for any
      sums which the Releasee may be required to expend or pay as a result of any
      subsequent claims or litigation brought by that specific Plaintiff or their agent
      related to any claims released herein, except that this paragraph does not operate to
      make any individual Plaintiff responsible for the acts or any liens of any other
      Plaintiff.

      59. Each of the undersigned hereby individually warrants that s/he is entitled to
      enforce and settle the aforesaid claim and to give a full and complete release
      therefrom on behalf of herself and all interested parties.

                                                 7
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 13 of 32




Lastly, Plaintiffs’ Counsel, P. Joseph Donahue, is a signatory to this agreement as Plaintiffs’

Counsel in White. On February 1, 2021, the City filed its first Consent Decree Compliance

Report detailing our full compliance with the terms thereof. ECF 86 in White.

   5. The Estate of Mr. Fisher

       On June 22, 2020, Mr. Fisher attorney, here Plaintiffs’ Counsel, sent Local

Government Tort Claim Act notice letters to City and HACA alleging violations of Mr.

Fisher’s civil rights as well as tort claims for negligence. Plaintiffs’ Counsel, however, did not

seek to intervene in, nor add Mr. Fisher to the White Lawsuit where the Court had previously

granted Plaintiffs’ unopposed Motion to add 22 Plaintiffs in White.

       On July 2, 2020, Plaintiffs’ Counsel, sent the City and HACA another LGTCA notice

regarding the June 25, 2020 death of Mr. Fisher, as well as a potential forthcoming wrongful-

death lawsuit against the City and HACA. Again, Plaintiffs’ Counsel, however, did not seek to

intervene in, nor add Mr. Fisher to the White Lawsuit where the Court had previously granted

Plaintiffs’ unopposed Motion to add 22 Plaintiffs in White.

       In this survival action, Plaintiffs are representatives of the decedent’s estate seeking to “to

vindicate Mr. Fisher’s rights under the Fair Housing Act as amended, 42 U.S.C. § 3601, et seq.,

the Civil Rights Act of 1866, 42 U.S.C. §§ 1982, 1983, 1985, and 1986; and the Equal Protection

clause of the Fourteenth Amendment to the United States Constitution, the City of Annapolis

Municipal Code, §18.08.010, and under the Maryland Consumer Protection Act, as well as other

State causes of action.” Fisher Complaint at 3. The alleged violations concerned the decidedly

pre-White Consent Decree allegations of the City not inspecting HACA properties: “This action

comes in the wake of the settlement of White, et al. v. City of Annapolis, et al., which is still

pending in this court, Case No. 1:19-cv-01442-CCB. Unfortunately, the prospective remedies


                                                  8
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 14 of 32



voluntarily agreed to in the White consent decree came too late to prevent Mr. Fisher’s wrongful

death.” Id. at 7 n 2.

    6. The Johnson Class Action Lawsuit

        In this purported class action, Putative Plaintiffs, Johnson and Holliday seek to “vindicate

their rights and the rights of putative class members under” the Fair Housing Act as amended, 42

U.S.C. § 3601, et seq., the Civil Rights Act of 1866, 42 U.S.C. §§ 1982, 1983, 1985, and 1986;

and the Equal Protection clause of the Fourteenth Amendment to the United States Constitution,

and the City of Annapolis Municipal Code, §18.08.010. Johnson Complaint at 2. The alleged

violations concerned the decidedly pre-White Consent Decree allegations of the City not

inspecting HACA properties. Plaintiffs rely on this Court’s ruling in the Motion to Dismiss in

White, 439 F. Supp. 3d 522, ruling that Plaintiffs stated a claim for: (1) disparate impact and/or

disparate treatment under the Fair Housing Act; (2) violation of the Equal Protection Clause; (3)

conspiracy to deprive Plaintiffs of their civil rights or privileges; (4) disparate impact under the

Americans with Disabilities Act and Rehabilitation Act; and (5) breach of contract under

Maryland law. None of the allegations in this instant case alleges any actions of the City of

Annapolis after January 14, 2021, which is the effective date of the White Consent Decree.

    7. These Lawsuits involves No Post-White Consent Decree Allegations

        The Court should note there have been no reported violations of the Consent Decree and

this Court has not been called upon to adjudicate any disputes from the White Consent Decree.

    8. Post-White Consent Decree Actions of the City & HACA

        After the initiation of the White lawsuit, HACA initiated a strategic review of

redevelopment opportunities for the Phase II portfolio, including Harbour House, Eastport,

Robinwood, and Bloomsbury Square. HACA retained consultants HACA’s consultants, EJP

Consulting Group, LLC, who prepared the “Portfolio Assessment and Preliminary

                                                  9
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 15 of 32



Recommendations” recommending a wide-scale community planning process for the

repositioning and redevelopment of the Harbour House and Eastport properties (inclusive of

HACA office complex), which a HUD Choice Neighborhood Planning Grant could support.

       Choice Neighborhoods Planning Grants support the development of comprehensive

neighborhood revitalization plans which focus on directing resources to address three core goals:

Housing, People and Neighborhoods. In March, 2021, the HACA Board of Commissioners

authorized the submission of a Choice Neighborhood Planning Grant application. The City of

Annapolis agreed to pledge $32,000 to share the costs of supporting a wide-ranging community

planning effort, including partnering on the Choice Neighborhoods Planning Grant application.

       In the Consent Decree, the City agreed to modify City policies to facilitate an expedited

redevelopment of HACA Properties. The City agreed to undertake efforts to negotiate with

County and State legislators. The City holds weekly meetings with HACA’s redevelopment staff

and consultants to create the City’s and HACA’s CNI Implementation Grant Application. The

CNI Implementation Grant is part of the City’s duty under the Consent Decree to assist HACA

with identifying and obtaining financing options for public-private development of the HACA

Properties.

       The City of Annapolis continues to affirmatively pursue programs that have substantive

effects on affordable housing and will support negotiations and engagement with relevant

County, State, and federal officials, as well as prioritize HACA development projects. These

actions are not only consistent with the White Consent Decree, but also required by it. Among

the critical parts of the CNI Grant Application process is that neither HACA nor the City of

Annapolis are the subjects of any Fair Housing Violations Lawsuits. Plaintiffs’ Counsel now

brings these two lawsuits and frustrates the very purpose of the White Consent Decree. These



                                               10
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 16 of 32



types of coordinated redevelopment applications by the City and HACA are the exact aim of the

White Consent Decree. The City and HACA should be allowed to focus on redevelopment rather

than litigating matters previously litigated and resulting in the White Consent Decree.

                                   STANDARD OF REVIEW

       The defense of res judicata may be raised in a motion to dismiss. Whitehead v. Viacom,

233 F. Supp. 2d 715, 719 n.6 (2002), aff’d, 63 Fed. Appx. 175 (4th Cir. 2003) (citing Andrews v.

Daw, 201 F.3d 521, 524 n.1 (4th Cir. 2000) (citing Thomas v. Consolidation Coal Co., 380 F.2d

69, 75 (4th Cir. 1967))). “[W]hen entertaining a motion to dismiss on the grounds of res judicata,

a court may take judicial notice of facts from a prior judicial proceeding when the res judicata

defense raises no disputed issues of fact” concerning the accuracy of the record of the prior suit.

Id. If matters outside the pleadings and record from the prior proceeding are considered, this

Court may treat the 12(b)(6) motion to dismiss on the grounds of res judicata as a Rule 56

motion for summary judgment. Fed. R. Civ. P. 12(d); Weathersby v. Ky. Fried Chicken Nat’l

Mgmt. Co., 804 F. Supp. 756, 760 (D. Md. 1992) (finding that the plaintiff’s claims were barred

by the doctrine of res judicata and entering summary judgment on the defendant’s motion to

dismiss or, in the alternative, for summary judgment); see also Leftridge v. Matthews, No. ELH-

11-3499, 2012 U.S. Dist. LEXIS 54312, at *11 n.5 (D. Md. Apr. 18, 2012) (granting motion to

dismiss on res judicata grounds, but noting that, if conversion to a motion for summary

judgment were necessary, the outcome would be the same).




                                                 11
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 17 of 32



                                           ARGUMENT

I.     The White Consent Decree is Res Judicata and Prevents Plaintiffs in both The Estate
       of Mr. Fisher Survival Action and the Johnson Class Action from Recovering
       Against This Defendant for Damages Arising Out of the Same Factual Transaction
       Governed by the White Consent Decree.

       Based upon this undisputable record, the White Consent Decree is res judicata. It

precludes both The Estate of Mr. Fisher and the Johnson Plaintiffs from recovery for pre-Consent

Decree allegations against the City. Res judicata bars the re-litigation of claims that previously

were or could have been brought by a party and its privy against a defendant. Res judicata “bars a

party from re-litigating a claim that was decided or could have been decided in an original

suit.” Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 161 (4th Cir. 2008). The doctrine

“protect[s] ‘litigants from the burden of re-litigating an identical issue with the same party or his

privy and [to promote] judicial economy by preventing needless litigation.’” Id. at 161-62

(quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979)); see also Montana v. United

States, 440 U.S. 147, 153-54 (1979) (recognizing that res judicata avoids the “expense and

vexation attending multiple lawsuits, conserves judicial resources,” and avoids “inconsistent

decisions”). Admittedly, it “serves not only ‘the defendant’s interest in avoiding the burden of

twice defending a suit,’ but also the important judicial interest in avoiding resolution of an issue

that the court has already decided.” Eriline Co. S.A. v. Johnson, 440 F.3d 648, 655 (4th Cir.

2006) (citation omitted).

       Under federal law, a prior judgment is given res judicata effect in a subsequent lawsuit

when three conditions are met: (1) the subsequent suit presents the “same cause of action” as the

prior suit; (2) judgment was rendered “on the merits” in the prior suit; and (3) the subsequent suit

involves “the same parties or their privies” as were involved in the prior lawsuit. Ohio Valley

Envt’l Coal. v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir. 2009) (quoting Aliff v. Joy Mfg.

                                                 12
          Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 18 of 32



Co., 914 F.2d 39, 42 (4th Cir. 1990)); see Grausz v. Englander, 321 F.3d 467, 472 (4th Cir.

2003).

          A.     The Estate of Mr. Fisher and the Johnson Class Action Claims arise
                 from the same factual series of transactions as the White Consent
                 Decree.

         Similarly situated to White, The Estate of Mr. Fisher it is evident that: “This action

comes in the wake of the settlement of White, et al. v. City of Annapolis, et al., which is still

pending in this court, Case No. 1:19-cv-01442-CCB. Unfortunately, the prospective remedies

voluntarily agreed to in the White consent decree came too late to prevent Mr. Fisher’s wrongful

death.” The Estate of Mr. Fisher Complaint at 7, n 2.The Johnson Plaintiffs plainly understand

that the suit arises from the same factual transactions as White: “At the simplest level, this case

seeks to vindicate the rights of the approximately 1,600 residents who were not party to the

White case, and to compensate those individuals for the City’s blatant violations of those

rights.” Johnson Complaint at 3-4.

          For the purpose of res judicata, it is sufficient that the claims at issue in a subsequent

 action arise out of the same transaction or series of transactions that were the subject of a prior

 claim. Here, the similarities go well beyond that to the very bits and pieces that make up the

 specifics of the claim. “In finding that the second suit involves the same cause of action, the

 court need not find that the plaintiff in the second suit is proceeding on the same legal theory he

 or his privies advanced in the first suit.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556

 F.3d 177, 210 (4th Cir. 2009) (citation omitted). Rather, “[a]s long as the second suit ‘arises out

 of the same transaction or series of transactions as the claim resolved by the prior judgment,’”

 the first suit will have preclusive effect.” Id. (citation omitted). Indeed, “‘[n]ewly articulated

 claims based on the same [transactional] nucleus of facts may still be subject to a res judicata

 finding if the claims could have been brought in the earlier action.’” Laurel Sand & Gravel, 519

                                                   13
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 19 of 32



 F.3d at 162 (emphasis added) (citation omitted) (alteration in original). To the extent that any of

 the legal theories differ, they nonetheless arise from the same transactional nucleus of facts and

 thus are considered the “same cause of action” for res judicata purposes.

        B.      The White Consent Decree is a Final Order

        Here, this Honorable Court entered the White Consent Decree. Whether a judgment

 entered in this forum precludes claims asserted in a second federal action is controlled by the

 law of the forum in which the judgment was entered. In re McNallen, 62 F.3d 619, 624 (4th

 Cir. 1995) (citing Kremer v. Chem Constr. Corp., 456 U.S. 461, 481-82 (1982)); see also 28

 U.S.C. § 1738. The White Consent Decree is now a final non-appealable order since the Parties

 to a consent decree cannot appeal it and it settled all claims in the White matter. No entity has

 petitioned this Court to intervene or petitioned the Fourth Circuit for review, and the appeals

 period has expired. Furthermore, the White Plaintiffs and Plaintiffs’ Counsel continue to enjoy

 the fruits of the equitable and monetary relief. This Court received the City’s first Annual

 Consent Decree Report outlining the City’s vast expenditure of coordinated and collaborative

 effort between the City and HACA, substantial time and limited financial resources toward

 meeting the demands of the White Consent Decree terms, and Plaintiffs and Plaintiff’s Counsel

 have been paid the agreed-upon $900,000.00 required by the Consent Decree.

        C.      The Estate of Mr. Fisher and the Johnson Plaintiffs are the same as, or
                in privity with, the White Plaintiffs.

       “If a judgment on the merits was entered against a party as to a claim in an earlier

lawsuit, it precludes relitigation of the same claim in a second lawsuit, regardless of whether the

party is represented in the second lawsuit by the same attorney, a different attorney, or no

attorney at all.” Leftridge, 2012 U.S. Dist. LEXIS 54312, at *25-26. The Court has recognized

three general “categories of non-parties who will be considered in privity with a party to the prior

                                                 14
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 20 of 32



action and who will therefore be bound by a prior adjudication”: first, a “non-party who controls

the original action”; second, a “successor-in-interest to a prior party”; and third, a “non-party

whose interests were adequately represented by a party to the original action,” a narrow concept

that the Fourth Circuit has also termed “virtual representation.” Id. (citing Klugh v. United States,

818 F.2d 294 (4th Cir. 1987)).

       There can be no question that The Estate of Mr. Fisher and the putative Johnson

Plaintiffs are members of the class of persons whose interests are adequately represented by a

party to the original action and were virtually represented. First, Plaintiffs in the White Consent

Decree drafted by Plaintiffs’ Counsel identified Plaintiffs as “past and present tenants of public

housing.” The Consent Decree’s purpose was clear:

       1. The purpose of this Consent Decree is to ensure compliance with and redress
       violations of Equal Protection Clause, Fair Housing Act as amended in 1988, 42
       U.S.C. § 3601, et seq. (the “Act”); Title VI of the Civil Rights Act of 1964, 42
       U.S.C. §§ 1982, 1983, 1985, 1986 and 2000d; Section 504 of the Rehabilitation
       Act of 1973, 29 U.S.C. § 794 (“Section 504”); Americans with Disabilities Act as
       applicable, 42 U.S.C. §§ 12101 et seq. (“ADA”) as well as state law claims. All
       actions required to be taken herein are intended to be coextensive with the
       remedial reach of these statutes and regulations.

The Consent Decree was intended to provide the benefits of the Consent Decree to not only the

White Plaintiffs, but also “HACA Tenants” defined as “tenants of any of the existing HACA

Properties as defined herein.” There can be no question that both the decedent in The Estate of

Mr. Fisher and the Johnson Plaintiffs were “past and present tenants of public housing” within

the meaning of the Consent Decree.

        D.      The Estate of Mr. Fisher and the Johnson Class Action are both
                precluded by Res Judicata.

       This Court must dismiss these two action as the three conditions for imposing res

judicata are met. The City asks this Honorable Court to find, as a matter of law, that (1) these



                                                 15
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 21 of 32



subsequent suits, The Estate of Mr. Fisher and the Johnson Class Action, presents the “same

cause of action” as the White suit; (2) a final judgment was rendered “on the merits” in the White

suit; and (3) the subsequent suits involves “the same parties or their privies” as were involved in

the prior lawsuit. Ohio Valley Envt’l Coal. v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir.

2009) (quoting Aliff v. Joy Mfg. Co., 914 F.2d 39, 42 (4th Cir. 1990)); see Grausz v. Englander,

321 F.3d 467, 472 (4th Cir. 2003).

II.     This Lawsuit Fails to Include Indispensable Parties including the White Plaintiffs
        and Plaintiffs’ Counsel, the Housing Authority of the City of Annapolis, and the
        United States Department of Housing and Urban Development.

        If this case is not barred by res judicata, it should be dismissed for failure to include

indispensable parties under Federal Rule of Civil Procedure 12(b)(7). If a party is necessary and

indispensable party is determined under Federal Rule of Civil Procedure 19. First, the Court

“determine[s] whether the party is ‘necessary’ to the action under Rule 19(a).” Nat’l Union Fire

Ins. Co. of Pittsburgh, PA v. Rite Aid of S.C., Inc., 210 F.3d 246, 249 (4th Cir. 2000). “If the

court determines that the party is ‘necessary,’ it must then determine whether the party is

‘indispensable’ to the action under Rule 19(b).” Id. If a necessary and indispensable party cannot

be joined, the case should be dismissed, but dismissal “is a drastic remedy ...which should be

employed only sparingly.” Id. at 250 (citation omitted). Courts pragmatically proceed

“examin[ing] the facts of the particular controversy to determine the potential for prejudice to

all parties, including those not before it.” Id. (citation omitted). Rule 19(a) states that a party is

indispensable if:

                (1) in the person’s absence complete relief cannot be accorded
                among those already parties, or (2) the person claims an interest
                relating to the subject of the action and is so situated that the
                disposition of the action in the person’s absence may (i) as a
                practical matter impair or impede the person’s ability to protect that
                interest or (ii) leave any of the persons already parties subject to a

                                                   16
          Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 22 of 32



                 substantial risk of incurring double, multiple, or otherwise
                 inconsistent obligations by reason of the claimed interest.

Fed. R. Civ. P. 19(a). This lawsuit must be dismissed for failure to include three indispensable

parties, (1) the White Plaintiffs and Plaintiffs’ Counsel, (2) HACA, and (3) HUD.

          A.      The Named White Plaintiffs are Necessary and Indispensable parties.

         First, the White Plaintiffs and Plaintiffs’ Counsel agreed “not to sue the City”, to work in

“good faith to achieve the success of the Consent Decree”, to “release, acquit, and forever

discharge the City… of and from any suits, claims, actions, causes of action, demands, and/or

rights that Plaintiffs ever had, now have whether known or unknown, against City for any and all

claims generally arising out of, as a consequence of, resulting from, for, upon or by reason of, or

relating in any way relating to the operative Complaint in the above-captioned matter.”

Furthermore, each White Plaintiff warranted that they were entitled to enforce and settle the case

on behalf of herself and all interested parties. The excerpts of the Consent Decree are provided

below.

         45. In consideration of the terms and commitments of this Consent Decree,
         Plaintiffs hereby forever waive, release, and covenant not to sue the City, its
         successors, assigns, agents, employees and attorneys with regard to any and all
         claims, damages, and injuries of whatever nature, whether presently known or
         unknown, arising out of the subject matter of the above-captioned case.
         …

         49. The Parties agree to work in good faith to achieve the success of this Consent
         Decree and to resolve informally any differences regarding interpretation of and/or
         compliance with the terms of this Consent Decree.
         …

         56. The Parties acknowledge and agree that this Consent Decree is entered into in
         order to compromise disputed claims and that nothing contained herein or the
         promises contained herein shall be construed or used to establish admission of
         liability or improper conduct on the part of any Released Parties.

         57. In consideration of the actions and payments set forth in this Consent Decree,
         Plaintiffs hereby, release, acquit, and forever discharge the City, its assigns, agents,

                                                   17
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 23 of 32



       servants, officials, in their individual and official capacities, employees, officers,
       successors, insurers, and all other persons, firms, corporations, associations, or
       partnerships (collectively referred herein as the “Releasee” or the City) of and
       from any suits, claims, actions, causes of action, demands, and/or rights that
       Plaintiffs ever had, now have whether known or unknown, against City for any and
       all claims generally arising out of, as a consequence of, resulting from, for, upon or
       by reason of, or relating in any way relating to the operative Complaint in the
       above-captioned matter.

       58. Each Plaintiff agrees to hold harmless and indemnify the Releasee for any
       sums which the Releasee may be required to expend or pay as a result of any
       subsequent claims or litigation brought by that specific Plaintiff or their agent
       related to any claims released herein, except that this paragraph does not operate to
       make any individual Plaintiff responsible for the acts or any liens of any other
       Plaintiff.

       59. Each of the undersigned hereby individually warrants that s/he is entitled to
       enforce and settle the aforesaid claim and to give a full and complete release
       therefrom on behalf of herself and all interested parties.

      Thus, each White Plaintiff is a necessary party to this litigation. The White Plaintiffs are

indispensable to resolving the claims of The Estate of Mr. Fisher and the Johnson Class Action

against the White Plaintiffs who recovered financially from the White Consent Decree since they

agreed to indemnify the City for any suits based on pre-Consent Decree actions. The Court

should note the Plaintiffs’ Counsel, P. Joseph Donahue, is also an indispensable party because

he is a party to the White Consent Decree, which these lawsuits collaterally attack.

        B.      HACA is a Necessary and Indispensable Party.

       If the Court determines that res judicata does not apply, HACA is also an indispensable

 party. All equitable relief runs through both the City and HACA with each party subject to a

 Consent Decree with the White Plaintiffs. No full vindication of rights and responsibilities can

 be assessed without including HACA in any resolution. But this Court should note that

 HACA’s Consent Decree had to be approved by HUD in the White lawsuit. Thus, HUD is

 indispensable and necessary for these reasons and more.



                                                 18
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 24 of 32



        C.      HUD is a Necessary and Indispensable Party Because the Results of HUD’s
                Actual Annual REAC Inspections of HACA Properties Allowed HACA to
                Continue to Provide Housing to Both the Decedent in Estate of Mr. Fisher
                and the Johnson Plaintiffs and Despite HACA’s Failing Inspection Scores.

       Chief Justice John Marshall opined “The Government of the United States, . . . though

limited in its powers, is supreme; and its laws, when made in pursuance of the Constitution, form

the supreme law of the land[.]” McCulloch v. Maryland, 17 U.S. 316, 406 (1819). “Federalism,

central to the constitutional design, adopts the principle that both the National and State

Governments have elements of sovereignty the other is bound to respect.” Arizona v. United

States, 567 U.S. 387, 398 (2012). The existence of two sovereigns allows for “the possibility that

laws can be in conflict or at cross-purposes.” Id. at 398-99. The Supremacy Clause was adopted

with such conflicts in mind, and provides that federal law “shall be the supreme law of the land;

and the Judges in every State shall be bound thereby, anything in the Constitution or laws of any

state to the contrary notwithstanding.” U.S. Const. Art. VI, § 2.

       Since 1937, the United States has provided funding to assist states and localities in making

decent, safe, and sanitary public housing available for low-income families. See U.S. Housing

Act, Pub. Law 75-412, § 1. Today, approximately 1.2 million families live in public housing

managed by roughly 2,900 housing agencies nationwide. Formed in 1937 as one of HUD’s

earliest housing authorities, HACA currently provides housing to its 800 families under HUD’s

imprimatur in the City of Annapolis. Public housing’s central purpose is to provide decent, safe,

and sanitary housing to lower-income families. Therefore, Congress directed HUD, in the U.S.

Housing Act, as amended, to promulgate “housing quality standards . . . that ensure that public

housing dwelling units are safe and habitable.” 42 U.S.C. § 1437d(f)(2).

       HUD regulations not only set an overarching mandate for “decent, safe, and sanitary”

housing, but also impose specific requirements designed to protect the public health. Among other

                                                 19
           Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 25 of 32



things, housing agencies must: (1) Ensure that “dwelling units and common areas . . . have proper

ventilation and be free of mold.” 24 C.F.R. § 5.703(f), and (2) Prevent “infestation by rats, mice,

or other vermin.” 24 C.F.R. § 5.703(f). These complaints are central to Plaintiffs’ claims in this

lawsuit.

        Additionally, HUD conducts its own superior and superceding annual Public Housing

Assessment System (“PHAS”) inspections to assess HACA’s physical conditions, financial

condition, management, and capital funding. See generally 24 C.F.R. Part 902. HUD inspects a

randomly generated subset of apartments at each property, plus building common areas, and

scores HACA based on its findings. Excessive deficiencies can lead to adverse consequences

ranging from more frequent inspections to the appointment of a receiver to take over HACA. 24

C.F.R. §§ 902.13, 902.73, 902.75, 902.83. Every year, HUD inspects the living conditions at

HACA through PHAS inspections. See generally 24 C.F.R. Part 902. The City’s inspection

regime is a surplus inspection, because even if the City decertifies any apartment unit, HUD is the

final determinate as to repairs, relocation of residents, and rehabilitation of units.

        Interestingly for this litigation, HACA has been on HUD’s troubled property list since at

least 2010, and removed in 2014. HACA was again designated as “troubled” in 2017 immediately

prior to election of Mayor Gavin Buckley. In 2018, on a PHAS scale of 100, Newtowne 20

received a score of 39, Morris H. Blum received a score of 51, and Robinwood received a score of

41, from HUD’s annual REAC inspection.

        A passing score on the physical conditions component is 60 percent, although higher

scores can result in additional, positive consequences for HACA. 24 C.F.R. §§ 902.11, 902.25.

For example, low scores can result in HUD-imposed corrective action plans, whereas high scores

can lead to relief from certain reporting requirements. 24 C.F.R. § 902.11. If a property receives a



                                                   20
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 26 of 32



physical condition score of less than 80 points, HUD will inspect the property again the following

year. But if a property scores between 80 and 90 points, HUD will inspect the property every two

years. And if a property scores 90 points or more, the property will skip two years of HUD

inspections in a row. 24 C.F.R. § 902.13.

       There is no allegation in this lawsuit that HACA had stopped performing the annual

REAC inspections of its developments as required by the U.S. Housing Act. 42 U.S.C. §

1437d(f)(3). Rather, while being annual inspected by HUD, this lawsuit claims that the conditions

that these Plaintiffs live in was occasioned by the City’s failure to inspect HACA units. IF HUD’s

inspections allowed HACA to continue operations, the City’s inspections could not prevent

HACA from operating. HACA is sovereign and separate entity from the City of Annapolis.

Because HACA is mandated by the federal government to rent to low-income tenants in exchange

for HUD’s funding, the City’s inspections could not prevent HACA from fulfilling its federal

mandate. Thus, HACA, effectively becomes an arm and responsibility of HUD. Federal law

provides for the appointment of a receiver to take over the housing agency but leaves no role for

the City regarding HACA Property conditions. 24 C.F.R. §§ 902.13, 902.73, 902.75, 902.83.

       HUD’s control of HACA and its federal mandates to provide “decent, safe, sanitary, and

in good repair,” 24 C.F.R. § 5.703, and its remedies for a HUD receivership, as well as HUD’s

separate and superceding annual inspection regime allowed HACA to operate in the troubled

conditions. If this matter is not dismissed as res judicata, the inclusion of HUD in this lawsuit is

necessary because HUD’s actions are a central element in any recovery, as evidenced by HACA’s

needing to secure HUD’s review and approval of its Consent Decree in the White case.

III.   Ethically, Plaintiffs’ Counsel cannot Serve Three Masters, here the White Plaintiffs,
       The Estate of Mr. Fisher and the Johnson Class Action Plaintiffs.

       Quite simply, Plaintiffs’ Counsel must abide by the ageless wisdom that a servant cannot

                                                 21
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 27 of 32



serve three masters, here the White Plaintiffs, The Estate of Mr. Fisher and the Johnson Class

Action Plaintiffs. Plaintiffs’ Counsel’s representation of a survival action and a class action

collaterally attacking the White Consent Decree to which his clients and Plaintiffs’ Counsel are

parties, should be troubling to any legal observer.

       The chronology of the Consent Decree is helpful to the Court’s decision. Here, the most

important fact is no actions complained of in this instant action, occur after the entry of the

Consent Decree. Thus, all allegations are aimed at pre-Consent Decree actions of this Defendant.

Second, there can be no doubt that each of these Putative Plaintiffs knew of the White lawsuit

and were likely identified by Counsel prior to the entrance of the Consent Decree. This was

certainly the case as to Mr. Fisher and his estate. This Court should inquire as to this fact of the

Johnson Plaintiffs. Third, despite being retained by The Estate of Mr. Fisher and likely, the

Johnson Plaintiffs, Plaintiffs’ Counsel jointly filed a Motion with this Defendant to enter the

White Consent Decree on in December of 2020. Fourth, the entrance of the Consent Decree in

January of 2020 forecloses any possibility of The Estate of Mr. Fisher and the Johnson Class

Action Plaintiffs recovering compensation under the White Consent Decree.

       Plaintiffs’ Counsel’s duty to the White Plaintiffs clearly prevent him from taking any

actions against those Plaintiffs’ best interest. And he took actions against his White Plaintiffs’

best interest when he initiated these lawsuits despite being a signatory to the White Consent

Decree. There, the White Plaintiffs released, acquitted, and forever discharged the City from

“any suits, claims, actions, causes of action, demands that Plaintiffs ever had, now have whether

known or unknown, against City for any and all claims generally arising out of, as a consequence

of, resulting from, for, upon or by reason of, or relating in any way relating to the operative

Complaint in the above-captioned matter.” White Consent Decree Para. 57.



                                                 22
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 28 of 32



       Plainly put, the actions of Plaintiffs’ Counsel in this matter are flagrant violations of the

ethical rules to, at a minimum, his clients in the White action and to The Estate of Mr. Fisher and

the Johnson Class Action. Here, the White Consent Decree inures to the benefit of the White

Plaintiffs while foreclosing recovery of The Estate of Mr. Fisher and the Johnson Putative

Plaintiffs. This impermissible conflict of interest is further heightened when Plaintiffs’ Counsel

clearly intended to settle the White action with both equitable and monetary relief in the form of

a $900,000 payment. While fully enjoying the benefits of the Consent Decree, Plaintiffs’

Counsel returns to the trough to engorge and aggrandize himself not only on the City’s tax payer

dollars again, but also United States taxpayers as the United States Department of Housing and

Urban Development would also have to approve any settlements rendered against HACA. If

these lawsuits are not dismissed, the City, in its answer, will file a third-party complaint against

each and every White Plaintiffs and Plaintiffs’ Counsel for violations of the White Consent

Decree and to hold White Plaintiffs responsible for their agreement to indemnify the City and not

sue the City based on pre-Consent Decree actions. A violations notice under the White Consent

Decree will issue contemporaneously with the filing of this Motion.

       Pursuant to Local Rules 703 and 704, all attorneys practicing before this Court are

subject to the Maryland Lawyer’s Rules of Professional Conduct (“MRPC”). See Local Rules

703, 704 (D. Md.). Thus, these actions should prompt this Court to investigate whether

Plaintiffs’ Counsel’s actions violates a litany of Maryland Rules of Professional Conduct,

including, but not limited to:

     1. Competence, MRPC Rule 19-301.1: An attorney shall provide competent
        representation to a client. Competent representation requires the legal
        knowledge, skill, thoroughness and preparation reasonably necessary for the
        representation.

     2. Confidentiality of Information, MRPC Rule 19-301.6(a): An attorney shall not

                                                 23
          Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 29 of 32



         reveal information relating to representation of a client unless the client gives
         informed consent, the disclosure is impliedly authorized in order to carry out the
         representation, or the disclosure is permitted by section (b) of this Rule.

      3. Conflict of Interest, MRPC Rule 19-301.7(a): Except as provided in section (b)
         of this Rule, an attorney shall not represent a client if the representation involves
         a conflict of interest. A conflict of interest exists if:
            a. the representation of one client will be directly adverse to another client;
                or
            b. there is a significant risk that the representation of one or more clients will
                be materially limited by the attorney’s responsibilities to another client, a
                former client or a third person or by a personal interest of the attorney.

      4. Conflict of Interest; Current Clients; Specific Rules, MRPC Rule 19-
         301.8(b): An attorney shall not use information relating to representation of a
         client to the disadvantage of the client unless the client gives informed consent,
         except as permitted or required by these Rules.

      5. Meritorious Claims and Contentions, MRPC Rule 19-303.1: An attorney shall
         not bring or defend a proceeding, or assert or controvert an issue therein, unless
         there is a basis for doing so that is not frivolous, which includes, for example, a
         good faith argument for an extension, modification or reversal of existing law.
         An attorney may nevertheless so defend the proceeding as to require that every
         element of the moving party’s case be established.

        The Court should note that any attorney of basic competence should have realized that

the ethical requirements to the White Plaintiffs conflicts with his representation of these The

Estate of Mr. Fisher and the Johnson Putative Plaintiffs. Furthermore, the White Consent Decree

negotiated by Plaintiffs’ Counsel foreclosed not only The Estate of Mr. Fisher but also the

Johnson Class Action.

IV.     Plaintiffs’ Counsel Violates Rule 11 and the White Consent Decree by Suing Upon
        Pre-Consent Decree Action for The Estate of Mr. Fisher and the Johnson Class
        Action.

        Plaintiffs’ Counsel is counsel to all plaintiffs in White, The Estate of Mr. Fisher and the

Johnson Class Action. Plaintiffs’ Counsel knew that the allegations against the City in White,

The Estate of Mr. Fisher and the Johnson Class Action arose from the same factual predicate

allegations, but failed to add them to the White litigation. If added, all Plaintiffs would have

                                                  24
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 30 of 32



benefitted from the White Consent Decree. Whether by avarice or incompetence, Plaintiffs’

Counsel clearly intended to successively sue the same defendants for the same allegations with

different plaintiffs and recover ever mounting attorney’s fees. Rinse. Wash. Repeat. Rule 11

violation.

       Under Rule 11(b) of the Federal Rules of Civil Procedure, an attorney party presenting

any document to the Court must certify that to the best of his or her “knowledge, information,

and belief, formed after an inquiry reasonable under the circumstances”:

     a. it is not being presented for any improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation;

     b. the claims, defenses, and other legal contentions are warranted by existing law or
        by a nonfrivolous argument for extending, modifying, or reversing existing law
        or for establishing new law;

     c. the factual contentions have evidentiary support or, if specifically so identified,
        will likely have evidentiary support after a reasonable opportunity for further
        investigation or discovery; and

     d. the denials of factual contentions are warranted on the evidence or, if
        specifically so identified, are reasonably based on belief or a lack of information.

The “primary purpose of Rule 11 is to punish violators and deter parties and their counsel from

pursuing unnecessary or unmeritorious litigation.” Moody v. Arc of Howard Cty., Inc., 474 F.

App’x 947, 950 (4th Cir. 2012). A legal argument violates Rule 11 when, “‘applying a standard

of objective reasonableness, it can be said that a reasonable attorney in like circumstances could

not have believed his actions to be legally justified.’” Morris v. Wachovia Sec., Inc., 448 F.3d

268, 277 (4th Cir. 2006) (quoting Hunter v. Earthgrains Co. Bakery, 281 F.3d 144, 153 (4th Cir.

2002)). And, factual allegations “fail to satisfy Rule 11(b)(3) when they are ‘unsupported by any

information obtained prior to filing.’“ Morris, 448 F.3d at 277 (quoting Brubaker v. City of

Richmond, 943 F.2d 1363, 1373 (4th Cir. 1991)).



                                                 25
         Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 31 of 32



       Here, Plaintiffs’ Counsel initiates two lawsuits on behalf of Plaintiffs that who knew or

should have known about White litigation and White Consent Decree. In fact, there is an open

question as to whether Putative Plaintiffs Tamara Johnson and Tyonna Holliday are related to

White Plaintiffs Lakeedrah Johnson and Tyneice Holliday, respectively. Having participated in

the White Consent Decree which was a hard-fought agreement involving massive effort by this

Court and the Parties, Plaintiffs’ Counsel knew or should have known that res judicata applied to

both these lawsuits.

       The fact that Mr. Fisher had retained Plaintiffs’ Counsel prior to the White Consent

Decree, and after this Court had approved an unopposed Motion for Leave to add 22 plaintiffs

shows that Plaintiffs’ Counsel knew well the process to get relief for additional plaintiffs, but did

not take any actions to protect the rights of neither The Estate of Mr. Fisher nor the Johnson

Plaintiffs. Instead, Plaintiffs’ Counsel reserved these claims in the hope of further extorting

remuneration from the City.

       Local Rule 105.8(b) states: “Unless otherwise ordered by the Court, a party need not

respond to any motion filed under Fed. R. Civ. P. 11 . . . . The Court shall not grant any motion

without requesting a response.” The City respectfully requests that this Court order that

Plaintiffs’ Counsel respond to these Rule 11 allegations.

   V. Reservation of Class Action Certification Arguments until Plaintiffs’ file a Motion
      to Certify a Class, if this Motion is Denied

        In the absence of a Motion to Certify a Class, the City will not argue that the Johnson

 Plaintiffs have not met the requirements of Fed. R. Civ. P. 23 for a class action to be certified

 in the absence of a fully briefed Motion to Certify a Class. To conserve judicial effort,

 consistent with this Court’s opinion in Green v. Balt. City Bd. of Sch. Comm’rs, Civil Action

 No. WMN-14-3132, 2015 U.S. Dist. LEXIS 78190, at *1 (D. Md. June 17, 2015), the City

                                                 26
        Case 1:21-cv-01120-CCB Document 7 Filed 05/28/21 Page 32 of 32



will defer those arguments for that motion, if this Motion to Dismiss is not granted.

                                        CONCLUSION

      For the foregoing reasons, the City respectfully request that this Court grant its Motion to

Dismiss or, in the alternative, for summary judgment, and enter judgment in favor of the City.

                                                     CITY OF ANNAPOLIS
                                                     OFFICE OF LAW


                                             By:            /s/
                                                     D. Michael Lyles, City Attorney #13120
                                                     160 Duke of Gloucester St.
                                                     Annapolis, MD 21401
                                                     (410)-263-7954
                                                     (410)-268-3916
                                                     dmlyles@annapolis.gov


                                             By:             /s/
                                                     Joel Braithwaite, Assistant City Attorney
                                                     #28081
                                                     160 Duke of Gloucester St.
                                                     Annapolis, MD 21401
                                                     (410)-263-7954
                                                     (410)-268-3916
                                                     jabraithwaite@annapolis.gov




                                               27
